DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 1, in line 19, delete “the operation” and insert “an operation”.
Regarding claim 7, in line 23, delete “the operation” and insert “an operation”.


Allowable Subject Matter
Claims 1-5, and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: A method of diagnosing failures in a digital solenoid I/P converter of a field device in a process control system, wherein the digital solenoid |/P converter includes an I/P coil and drive circuitry, and wherein the digital solenoid I/P converter, when actuated, causes an armature to move from an off-position to an on-position, the method comprising: “determining, based on the second comparison, whether the I/P coil and drive circuitry are properly functioning or whether one or more of the I/P coil or the drive circuitry has failed; and causing a controller to take a control action changing the operation of the process control system based on determining that one or more of the I/P coil or the drive circuitry has failed, wherein the control action includes switching from using the field device in the process control system to using a second, redundant field device in the process control system” in combination with all the limitations of claim 1. 
Claims 2-5 are dependent on claim 1 and are therefore also allowed.
Regarding claim 7, prior art does not disclose or suggest: A system for diagnosing failures in a digital solenoid I/P converter in a process control system, the system comprising: “a diagnostic circuit configured to: perform a first comparison of the sensed amount of current associated with the I/P coil…determine, based on the second comparison, whether the I/P coil and drive circuitry are properly functioning or whether one or more of the |/P coil or the drive circuitry has failed; and cause the controller to take a control action changing the operation of the process control system based on determining that one or more of the |/P coil or the drive circuitry has failed, wherein the control action includes switching from using the field device in the process control system to using a second, redundant field device in the process control system” in combination with all the limitations of claim 7.
Claims 8-11 are dependent on claim 7 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868